DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed. 
Applicant’s remarks in view of amendments made by applicant regarding currently pending independent claim 1, filed on 07/15/2022, appears to overcome the rejection, and the amendments have been considered.
However, upon further review and search, main Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as amended in main claim 1, that is “a document feeder that feeds a document on a paper sheet feeding tray, the document feeder comprising: a mode selector that receives selection of either a normal mode for feeding documents having a same size or a mixed loading mode for feeding documents having different sizes; at least two document sensors that detect the documents, the document sensors being arranged at an interval in a width direction of the documents; and a feeding determiner that performs, based on results of the detection by the document sensors, a size determination to determine a size of a document being fed and a skew determination to determine whether or not the document being fed is skewed, wherein the feeding determiner performs the skew determination when the normal mode has been selected, and performs the skew determination as well as the size determination when the mixed loading mode has been selected, and the feeding determiner performs the skew determination by adopting a threshold value for the normal mode and a different threshold value for the mixed loading mode and, when determining that a skew has occurred, discontinues feeding of the document”.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
For at least the above reasons, the prior arts of the record don’t teach or suggest the features of claim 1. Claims 2-7, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677